DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2020 has been entered.
 
Status of the Claims
This action is in response to papers filed 12 November 2020 in which claim 31. 61, 76-77 were amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 13 July 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 31, 33, 38-46, 50-53, 61-66, 69-78 are under prosecution.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33, 38-46, 50-53, 61-66, 74-78 are rejected under 35 U.S.C. 103 as being unpatentable over Glezer et al (2012/0178091, published 12 July 2012), Ebersole et al (USP 4,753,775, issued 28 June 1988) and Tam (2010/0248979, published 30 September 2010).
Regarding Claims 31 and 33, Glezer teaches a method comprising sequentially conveying metered volumes of the sample (i.e. dividing the sample into portions) through a fluidic system comprising a plurality of channels and sensor and conveying the sample to a sensor to detect analytes of the sample wherein the sample portions are detected in a common detection zone (e.g. Fig. 1-2 and related text, e.g. ¶ 72-76).
	Glezer teaches the detection zone is connected to an outlet whereby the analyze exit the detection zone (e.g. ¶ 110) but does not specifically teach individual portions exit the zone.  

	Ebersole teaches a method wherein a sample is received in sample compartment (126), portions are sequentially metered into the fluidic system comprising a sensor compartment (12) wherein the sample components are exposed to the same sensing fields and transported back and forth to complete analyte binding, sample portions are move away from the sensing regions and the analytes are detected (e.g. Fig. 6, col. 11-12 and Fig. 8 col. 19).
Tam also teaches a method comprising flowing a sample fluid into a sample array from a first side of the array, over the surface of the array and out of the array on the same side of the array (e.g. Fig. 1A and related text) wherein the sample fluid is collected for recirculation back to the array for exhaustive binding of target molecules (e.g. Example 1, especially ¶ 35) and further teaches the array is wash multiple times prior to detection (e.g. ¶ 51).
Tam teaches the recirculation and washing optimizes conditions for increased sensitivity and specificity to the highest possible extent (¶ 35, ¶ 51) and Ebersole teaches recycling the sample completes binding and purification of low concentration analytes with increased sensitivity (e.g. col. 21, lines 25-37). 
One of ordinary skill would have reasonably utilized the recirculation sensor of Ebersole and/or Tam in the method of Glezer for the expected benefits of washing optimized conditions for increased sensitivity and specificity to the highest possible extent as taught by Tam (¶ 35, ¶ 51). 

Regarding Claims 40-41, Glezer teaches metered volumes of the sample are fed to the sensor to bind amplicons to capture molecules (e.g. ¶ 120-121).  Ebersole teaches metered sample are repeatedly transported into and out of the sensor for analyte binding wherein the direction of transport out of the sensor differs from the direction into the sensor (e.g. col. 11, lines 24-44).  However, Tam teaches that sample recycling transports the sample out of the sensor using a direction opposite that of inlet flow providing sensitivity and specificity to the highest possible extent (e.g. ¶ 35, ¶ 51).
Regarding Claim 42, Glezer teaches the primary flow path leads to the detection zone which is intersected by a detection reagent at a junction connecting the detection reagent to the detection zone in the primary flow path (e.g. ¶ 120).  Additionally, the reference repeatedly teaches the reagent chambers intersection the primary flow path (¶ 72).  Therefore it would have been obvious to the ordinary artisan that the non-sample fluids (e.g. pre-treatment fluids) would be introduced into the detection zone from a different side (i.e. junction/intersection) from the sample.  Ebersole also teaches the sample portions and wash solutions enter the sensor from different sides (e.g. Fig. 8 and related text).
Regarding Claim 43, Glezer teaches “all the amplicons are moved from the detection zone into the waste chamber” (¶ 110).   Ebersole teaches the purified analytes 
Regarding Claims 44-46, Glezer teaches the senor is pretreated (i.e. washed) after binding and before detecting (¶ 120-121).  Ebersole teaches the sensor is washed, loaded with detector reagents and washed multiple times prior to and after analyte collection (fig. 6 and related text). 
Regarding Claim 50, Glezer teaches the amplicons are moved into the detection zone and detected (e.g. ¶ 120, original claim 53) thereby teaching a single detection process as broadly claimed.
Regarding Claims 51-52, Glezer teaches an analysis device for the cartridge and is thermally connected to the cartridge (e.g. ¶ 154-156, Fig. 5-6 and related text).
Regarding Claim 53, Glezer teaches nucleic acid analytes (abstract). Ebersole teaches nucleic acids or protein analytes (Abstract).
Regarding Claim 61, Glezer teaches a method comprising sequentially conveying metered volumes of the sample (i.e. dividing the sample into portions) through a fluidic system comprising a plurality of channels and sensor and conveying the sample to a sensor to detect analytes of the sample wherein the sample portions are detected in a common detection zone (e.g. Fig. 1-2 and related text, e.g. ¶ 72-76). Glezer further teaches the sensor is pretreated for detecting analytes (i.e. wash step ¶ 120-121)
	Glezer teaches the detection zone is connected to an outlet whereby the analyze exit the detection zone (e.g. ¶ 110) but does not specifically teach individual portions exit the zone.  

	Ebersole teaches a method wherein a sample is received in sample compartment (126), portions are sequentially metered into the fluidic system comprising a sensor compartment (12) wherein the sample components are exposed to the same sensing fields and transported back and forth to complete analyte binding, sample portions are move away from the sensing regions and the analytes are detected (e.g. Fig. 6, col. 11-12 and Fig. 8 col. 19).  Ebersole further teaches pretreating the sensor with wash solution wherein the wash solution (26) and sample fluids (126) are conveyed from opposite sides of the sensor (e.g. Fig. 8 and related text).
Tam also teaches a method comprising flowing a sample fluid into a sample array from a first side of the array, over the surface of the array and out of the array on the same side of the array (e.g. Fig. 1A and related text) wherein the sample fluid is collected for recirculation back to the array for exhaustive binding of target molecules (e.g. Example 1, especially ¶ 35) and further teaches the array is wash multiple times prior to detection (e.g. ¶ 51).
Tam teaches the recirculation and washing optimizes conditions for increased sensitivity and specificity to the highest possible extent (¶ 35, ¶ 51) and Ebersole teaches recycling the sample completes binding and purification of low concentration analytes with increased sensitivity (e.g. col. 21, lines 25-37). 
One of ordinary skill would have reasonably utilized the recirculation sensor of Ebersole and/or Tam in the method of Glezer for the expected benefits of washing 
Regarding Claim 62, Glezer teaches metered volumes of the sample are fed to the sensor to bind amplicons to capture molecules (e.g. ¶ 120-121).  Ebersole teaches sample are metered for analyte binding (e.g. col. 19, lines 42-62).
Regarding Claim 63, Ebersole teaches that after analyte binding the purified 
analytes are collected in a collection container (130) which is positioned such that collection flow direction is different (16)(e.g. Fig. 8, col. 19, lines 42-62).
And Tam teaches the sample fluid is collected for recirculation back to the array for exhaustive binding of target molecules (e.g. Example 1, especially ¶ 35)
Regarding Claim 64, Glezer teaches “all the amplicons are moved from the detection zone into the waste chamber” (¶ 110).   Ebersole teaches wash fluid is collected in the waste trap (16) and the analyte is collected in the collection chamber (130)(see Fig. 8 and related text).
Regarding Claims 65-66, Glezer teaches the senor is pretreated (i.e. washed) after binding and before detecting (¶ 120-121).   Ebersole teaches the sensor is washed, loaded with detector reagents and washed multiple times prior to and after analyte collection (e.g. Fig. 6 and related text). 
Regarding Claim 74, Glezer teaches the fluidic network includes Z-transitions  wherein the fluidic paths traverse several plane to control fluid flow through the network via capillary breaks and allowing more complicated flow patterns to passively control flow and prevent mixing of fluid streams (e.g. ¶ 79). It would have been obvious to one 
Regarding Claim 75, Glezer teaches the sensor comprises an electrode array within the sensor compartment such that all sample portions contact the array (e.g. ¶ 106).
Regarding Claim 76, Glezer teaches a method comprising sequentially conveying metered volumes of the sample (i.e. dividing the sample into portions) through a fluidic system comprising a plurality of channels and sensor and conveying the sample to a sensor to detect analytes of the sample (e.g. Fig. 1-2 and related text, e.g. ¶ 72-76).  And Ebersole teaches the sample portions are fed sequentially for capture and transported away for collection prior to addition of additional sample portions (e.g. col. 19, Fig. 8). 
Regarding Claim 77, Ebersole teaches that after analyte binding the purified 
analytes are collected in a collection container (130) (Fig. 8 and related text).
	Regarding Claim 78, Glezer teaches the fluidic network is enclosed within the cartridge (e.g. ¶ 69-72).



Claims 31, 33, 38-46, 50-53, 61-66, 69-78 are rejected under 35 U.S.C. 103 as being unpatentable over Glezer et al (2012/0178091, published 12 July 2012), Ebersole et al (USP 4,753,775, issued 28 June 1988) and Tam (2010/0248979, published 30  as applied to Claim 31 above and further in view of Reed et al (2012/0270305, published 25 October 2012).
Regarding Claims 31, 33, 38-46, 50-53, 61-66, 69-78, Glezer, Ebersole and Tam teach the method of Claims 31, 33, 38-46, 50-53, 61-66, 74-78 as discussed above but do not specifically teach the cover as defined by Claims 69-70. 
However, Glezer further teaches the sensor is pretreated for detecting analytes (i.e. wash step ¶ 120-121) and a cover is placed onto the sensor during washing and detecting (i.e. defining the fluidic network, ¶ 80-83).   While the reference does not specifically teach the cover is one the sensor during wash and detection as defined by Claim 32, the reference specifically teaches the cover defines the fluidic network.  Both washing and detecting are performed within the fluidic network.  Furthermore, Glezer teaches the cartridge provides an assay system that is inserted into a multi-component reader that controls fluid flow, temperature and detection (e.g. ¶ 69-70).  The cover defining the fluidic network and the reader into which the cartridge is inserted both suggest the sensor is covered during fluidic movement and detection.
Furthermore, lowering a sensor cover for fluidics and analyte detection were well-known in the art as taught by Reed (Fig. 12-19 and related text).
Reed teaches a similar method wherein the sample is transported through a plurality of channels to a sensor area (e.g. Fig. 5-7, ¶ 139-152 and ¶ 215-217) wherein a cover is lowered onto the sensor surface to align the cartridge with fluidics for washing the and reagent addition (¶ 119) and optical elements of the system (¶ 186-188).
One of ordinary skill would have reasonably utilized the alignment and cover assembly of Reed with the fluidic system of Glezer for the expected benefit of facilitating 
Regarding Claims 71-73, Glezer clearly illustrates the sample inlet and outlets for the detection zone (e.g. Fig. 1 and related text).  Ebersole also illustrates inlet and outlet for sample transport (e.g. Fig. 8 and related text). Furthermore, Reed teaches the inlet and outlet ports (222/224) are positioned at the same end of the flowcell such that fluid flows into the flowcell for binding at the sensor (205) and then out of the flowcell in an opposite directions and the inlet/outlet ports align with system fluidics (e.g. ¶ 187). 
Glezer teaches the fluidic network includes Z-transitions  wherein the fluidic paths traverse several plane to control fluid flow through the network via capillary breaks and allowing more complicated flow patterns to passively control flow and prevent mixing of fluid streams (e.g. ¶ 79).  It would have been obvious to one of ordinary skill to position the inlet and/or outlet at an upper plane of the fluidic network so as to passively control flow as preferred by Glezer.

Response to Arguments
Applicant argues that the prior art cited in the Office Action of 13 July 2020, does not teach the common sensing components as newly defined.
The argument has been considered but is deemed moot in view of the withdrawn rejections and new grounds for rejection.   It is noted that the Glezer reference cited above was previously cited in Office Actions dated March 2019 and August 2019.  However, the claims have been amended to introduce and delete subject matter such that the reference is again relevant to the claimed invention. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/           Primary Examiner, Art Unit 1634